


Exhibit 10.2

 

Form of
[Amended and Restated]

Change-in-Control Severance Agreement

 

Dated [                 ]

 

by and between

 

EDWARDS LIFESCIENCES CORPORATION

 

and

 

[                        ]

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1.

Definitions

2

 

 

 

Article 2.

Separation Benefits

6

 

 

 

Article 3.

Form and Timing of Separation Benefits

9

 

 

 

Article 4.

Benefit Limit

10

 

 

 

Article 5.

The Company’s Payment Obligation

11

 

 

 

Article 6.

Term of Agreement

11

 

 

 

Article 7.

Legal Remedies

12

 

 

 

Article 8.

Successors

12

 

 

 

Article 9.

Miscellaneous

13

 

--------------------------------------------------------------------------------


 

[Amended and Restated]
Change-in-Control Severance Agreement
Edwards Lifesciences Corporation

 

THIS [AMENDED AND RESTATED] CHANGE-IN-CONTROL SEVERANCE AGREEMENT (this
“Agreement”) is made, entered into, and is effective as of [               ]
(hereinafter referred to as the “Effective Date”), by and between EDWARDS
LIFESCIENCES CORPORATION, a Delaware corporation (the “Company”), and
[                    ] (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company in a key management
capacity; and

 

WHEREAS, the Executive possesses considerable experience and knowledge of the
business and affairs of the Company concerning its policies, methods, personnel,
and operations; and

 

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions, and that such uncertainty may result in the loss of the
valuable services of the Executive to the detriment of the Company and its
shareholders; and

 

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control will be considered by the Executive objectively and with
reference only to the business interests of the Company and its shareholders;
and

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control; and

 

[WHEREAS, the Executive and the Company are currently parties to that certain
[Amended and Restated] Change-in-Control Severance Agreement, dated
[                    ], as amended on [                    ] (the “Prior
Agreement”); and]

 

[WHEREAS, by executing this Agreement, the Executive and the Company hereby
agree that this Agreement shall supersede the severance benefits set forth in
the Prior Agreement].

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1

--------------------------------------------------------------------------------


 

Article 1.                                            Definitions

 

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

1.1                         “Agreement” means this [Amended and Restated]
Change-in-Control Severance Agreement.

 

1.2                         “Base Salary” means, at any time, the then-regular
annual rate of pay which the Executive is receiving as annual salary, excluding
amounts: (i) received under short- or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

1.3                         “Board” means the Board of Directors of the Company.

 

1.4                         “Cause” shall mean the occurrence of any one or more
of the following (provided that the determination of whether “Cause” exists at
any time prior to the occurrence of a Change in Control shall be determined
solely by the Board (excluding the Executive, if he or she is then a member of
the Board), in the exercise of the Board’s good faith and reasonable judgment,
and any such determination shall be final and binding upon the parties):

 

(a)                                 A continuing material breach by the
Executive of the duties and responsibilities of the Executive, which duties
shall not differ in any material respect from the duties and responsibilities
during the 90-day period immediately prior to a Change in Control (other than as
a result of incapacity due to a physical or mental condition or illness), which
breach is demonstrably willful and deliberate on the Executive’s part, is
committed in bad faith and without a reasonable belief that such a breach is in
the best interests of the Company, and (x) the Board delivers to Executive a
written demand for substantial performance that specifically identifies the
manner in which the Board believes the Executive has breached such duties and
responsibilities, (y) the Executive fails to remedy such breach within sixty
(60) days after receipt of such written demand, and (z) the Board delivers the
Notice of Termination pursuant to Section 2.7 herein within thirty (30) days
after the expiration of such sixty (60) day cure period; or

 

(b)                                 The Executive has engaged in conduct that is
willfully, demonstrably and materially injurious to the Company, monetarily or
otherwise and, if cure is reasonably possible in the circumstances, (x) the
Board delivers to Executive a written demand for substantial performance that
specifically identifies the manner in which the Board believes the Executive has
breached such duties and responsibilities, (y) the Executive fails to remedy
such breach within sixty (60) days after receipt of such written demand, and
(z) the Board delivers the Notice of Termination pursuant to Section 2.7 herein
within thirty (30) days after the expiration of such sixty (60) day cure period;
or

 

2

--------------------------------------------------------------------------------


 

(c)                                  The Executive is convicted of, or pled
guilty or nolo contendere to a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction) that adversely affects the reputation of the
Executive or the Company;

 

provided, that no act or failure to act on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Company.

 

1.5                         “Code Section 409A” has the meaning ascribed to such
term in Section 9.9 herein.

 

1.6                         “Change in Control” of the Company shall mean the
first to occur of any one of the following events after the Effective Date and
prior to the expiration of this Agreement pursuant to Article 6 below:

 

(a)                           Any “Person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (as amended) (other than
the Company, any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, and any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or such proportionately owned corporation),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

(b)                       During any period of not more than twenty-four (24)
months, individuals who at the beginning of such period constitute the Board,
and any new director (other than a director designated by a Person who has
entered into an agreement with the Company to effect a transaction described in
Sections 1.6(a), 1.6(c), or 1.6(d) of this Section 1.6) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

 

(c)                            The consummation of a merger or consolidation of
the Company with any other entity, other than: (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than sixty percent (60%) of the combined voting power of the voting
securities of the Company or such

 

3

--------------------------------------------------------------------------------


 

surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities; or

 

(d)                           The Company’s stockholders approve a plan of
complete liquidation or dissolution of the Company, or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (or any transaction having a similar effect).

 

1.7                         “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.8                         “Company” means Edwards Lifesciences Corporation, a
Delaware corporation (including any and all subsidiaries), or any successor
thereto as provided in Article 8 herein.

 

1.9                         “Disability” shall have the meaning ascribed to such
term in the Executive’s governing long-term disability plan as of the Effective
Date.

 

1.10                  “Effective Date” means the date specified in the opening
sentence of this Agreement.

 

1.11                  “Effective Date of Termination” means the date on which a
Qualifying Termination occurs, as provided in Section 2.2 herein.

 

1.12                  “Good Reason” means, without the Executive’s express
written consent, the occurrence of any one or more of the following conditions
during the Protected Period:

 

(a)                                 The assignment of the Executive to duties
materially inconsistent with the Executive’s authorities, duties,
responsibilities, and status (including offices, titles, and reporting
requirements) as an executive and/or officer of the Company, or a material
reduction or alteration in the nature or status of the Executive’s authorities,
duties, or responsibilities, other than an insubstantial or inadvertent act that
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(b)                                 The Company’s requiring the Executive to be
based at a location in excess of fifty (50) miles from the location of the
Executive’s principal job location or office immediately prior to such change,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s then present business travel obligations;

 

(c)                                  A reduction by the Company of the
Executive’s Base Salary in effect on the Effective Date hereof, or as the same
shall be increased from time to time;

 

4

--------------------------------------------------------------------------------


 

(d)                                 The failure of the Company to continue in
effect any of the Company’s short- and long-term incentive compensation plans,
or employee benefit or retirement plans, policies, practices, or other
compensation arrangements in which the Executive participates, unless the
Executive is permitted to participate in other plans that provide the Executive
with substantially comparable benefits; or the failure by the Company to
continue the Executive’s participation therein on substantially the same basis,
both in terms of the amount of benefits provided and the level of the
Executive’s participation relative to other participants;

 

(e)                                  The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform the Company’s obligations under this Agreement, as contemplated in
Article 8 herein; or

 

(f)                                   The Company, or any successor company,
commits a material breach of any of the material provisions of this Agreement;

 

provided, however, that any such condition shall not constitute “Good Reason”
unless the following requirements are satisfied:  (x) the Executive provides the
Company the Notice of Termination pursuant to Section 2.7 herein within sixty
(60) days following the initial existence of the event giving rise to the
condition claimed to constitute “Good Reason,” (y) the Company fails to remedy
such condition within thirty (30) days after receiving such Notice of
Termination (the “Cure Period”), and (z) the Executive resigns in writing from
his or her employment, citing failure to remedy the condition giving rise to
Good Reason, within thirty (30) days following the expiration of such thirty
(30) day cure period.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

 

1.13                  “Protected Period” means, with respect to a Change in
Control, the period commencing the date that is six (6) months prior to the date
of such Change in Control and ending on the date that is twenty four (24) months
following such Change in Control.

 

1.14                  “Qualifying Termination” has the meaning ascribed to such
term in Section 2.2 herein.

 

1.15                  “Separation from Service” means the Executive’s separation
from service as determined in accordance with Code Section 409A and the
applicable standards of the Treasury Regulations issued thereunder.

 

1.16                  “Separation Benefits” means the payments and/or benefits
provided in Section 2.3 herein.

 

5

--------------------------------------------------------------------------------


 

Article 2.                                            Separation Benefits

 

2.1                         Right to Separation Benefits.  The Executive shall
be entitled to receive from the Company the Separation Benefits described in
Section 2.3 herein if there has been a Change in Control of the Company and if
the Executive incurs a Qualifying Termination (as set forth in Section 2.2);
provided, however, that the Executive’s entitlement to Separation Benefits
(other than under Section 2.3(a)) is conditioned upon (i) the Executive
executing and delivering to the Company a general release of claims in the form
attached hereto as Exhibit A (“Release”) within twenty-one (21) days (or
forty-five (45) days if such longer period is required under applicable law),
and (ii) the Executive not revoking such Release.

 

The Executive shall not be entitled to receive Separation Benefits if his or her
employment with the Company terminates (i) at any time before or after the
Protected Period corresponding to a Change in Control of the Company (regardless
of the reason), or (ii) during the Protected Period but other than in a
Qualifying Termination.

 

2.2                         Qualifying Termination.  The occurrence of either of
the following events within the Protected Period corresponding to a Change in
Control of the Company shall constitute a “Qualifying Termination”:

 

(a)                           The Company’s involuntary termination of the
Executive’s employment without Cause; or

 

(b)                           The Executive’s voluntary termination of
employment for Good Reason.

 

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of the Executive’s employment with the Company by reason of death,
Disability, voluntary normal retirement (as such term is defined under the then
established rules of the Company’s tax-qualified retirement plan), the
Executive’s voluntary termination of employment for any reason other than that
specified in Section 2.2(b) herein, or the Company’s involuntary termination of
the Executive’s employment for Cause.

 

2.3                         Description of Separation Benefits.  In the event
that the Executive becomes entitled to receive Separation Benefits, as provided
in Sections 2.1 and 2.2 herein, the Company shall pay to the Executive and
provide him or her with total Separation Benefits equal to all of the following:

 

(a)                           A lump-sum amount equal to the Executive’s unpaid
Base Salary, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Executive through and including the Effective
Date of Termination.

 

(b)                           A lump-sum amount equal to the product obtained by
multiplying (i) the Executive’s annual incentive pay objective amount,
established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Effective Date of Termination
occurs, by (ii) a fraction,

 

6

--------------------------------------------------------------------------------

 

the numerator of which is the number of full completed months in the bonus plan
year through the Effective Date of Termination, and the denominator of which is
twelve (12).  This payment will be in lieu of any other payment to be made to
the Executive under the annual bonus plan in which the Executive is then
participating for that plan year.

 

(c)                                  A lump-sum amount equal to [          ]
multiplied by the higher of (i) the Executive’s annual rate of Base Salary in
effect upon the Effective Date of Termination, or (ii) the Executive’s highest
annual rate of Base Salary in effect during the twelve (12) months preceding the
date of the Change in Control.

 

(d)                                 A lump-sum amount equal to the higher of
(i) [          ] multiplied by the Executive’s annual incentive pay objective
amount established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Effective Date of Termination
occurs, or (ii) [          ] multiplied by the actual annual bonus payment made
to the Executive under the annual bonus plan in which the Executive participated
in the year preceding the year in which the Effective Date of Termination
occurs.

 

(e)                                  Except as provided below in this
Section 2.3(e), all long-term incentive awards granted by the Company to the
Executive prior to the Qualifying Termination, to the extent such awards are
outstanding and otherwise unvested immediately prior to the Qualifying
Termination, shall vest upon (or, as may be necessary to give effect to the
acceleration, immediately prior to) the Qualifying Termination; provided that
any long-term incentive award which includes performance-based (in addition to
time-based) vesting requirements may include specific provisions regarding a
termination of employment in connection with a Change in Control or similar
event and, in such event, such specific provisions applicable to the award shall
control.  Stock options or stock appreciation rights that become vested in
accordance with this Section 2.3(e), may be exercised after the Qualifying
Termination only within the time frame specified in the applicable long-term
incentive plan or award agreement.  For purposes of clarity, this
Section 2.3(e) does not limit the Executive’s right (pursuant to the applicable
long-term incentive plan or pursuant to the terms and conditions applicable to
the specific award) to any accelerated vesting upon or in connection with a
Change in Control or similar event.  To the extent a termination of the
Executive’s employment constitutes a Qualifying Termination but it occurs prior
to a Change in Control, the Executive’s long-term incentive awards that would
otherwise terminate and be forfeited in connection with such termination of
employment shall:

 

(i)          except as provided in clause (iii), remain outstanding and unvested
for a period of six (6) months following such termination of employment and
shall vest upon a Change in Control should a Change in Control occur during such
six-month period of time in the same manner, and to the same extent, so as to
provide the Executive with the same payment or benefit as the Executive would
have received had the Executive been subject to a Qualifying Termination upon or
following a Change in Control;

 

7

--------------------------------------------------------------------------------


 

(ii)         terminate and be forfeited at the end of such six-month period
should no Change in Control occur during such six-month period; and

 

(iii)        if such long-term incentive award is a stock option or stock
appreciation right, it shall remain subject to its existing termination date at
the end of the maximum stated term of the award and, should a Change in Control
occur during the period referred to in clause (i) and within the maximum term of
the stock option or stock appreciation right, the Executive may exercise any
portion of the stock option or stock appreciation right that would be vested
upon the Change in Control only within the time frame specified in the
applicable long-term incentive plan or award as if the date of the Change in
Control was the Effective Date of Termination.  For purposes of clarity, this
Section 2.3(e)(iii) is to ensure the Executive will receive the same benefit the
Executive would have received for any outstanding stock options or stock
appreciation rights had the Executive been subject to a Qualifying Termination
upon or following a Change in Control.

 

(f)                                    Executive shall be entitled to continue
to participate in the Company’s medical and dental insurance programs (subject
in each case to the eligibility and other provisions of such programs),
including coverage for any of Executive’s dependents enrolled in the Company’s
medical and dental insurance programs as of the Effective Date of Termination,
at the same or substantially similar coverage level as in effect as of the
Effective Date of Termination, for a period of thirty-six (36) months following
the Effective Date of Termination and at substantially the same economic cost to
the Executive as of the Effective Date of Termination.  To the extent that any
payments or reimbursements pursuant to this Section 2.3(f) are taxable to the
Executive, any such payment or reimbursement shall be subject to Section 9.9 of
this Agreement.

 

(g)                                 The Executive shall be entitled, at the
expense of the Company, to receive outplacement services the scope of which
shall be reasonable and consistent with the industry practice for similarly
situated executives; provided, that the Company’s total obligation pursuant to
this Section 2.3(g) shall not exceed fifty thousand dollars ($50,000) in the
aggregate.  The Company’s obligation to pay for outplacement services pursuant
to this Section 2.3(g) shall cease by no later than the end of the second
taxable year following the year in which the Effective Date of Termination
occurs.

 

8

--------------------------------------------------------------------------------


 

2.4                         Termination due to Disability.  If the Executive’s
employment is terminated with the Company due to Disability, the Company shall
pay the Executive his or her unpaid Base Salary, accrued vacation, and other
items earned by and owed to the Executive through the Effective Date of
Termination, plus all other amounts to which the Executive is entitled under any
compensation plans of the Company at the time such payments are due, and the
Company shall have no further obligations to the Executive under this Agreement.

 

2.5                         Termination due to Retirement or Death.  If the
Executive’s employment with the Company is terminated by reason of his or her
voluntary normal retirement (as defined under the then established rules of the
Company’s tax-qualified retirement plan), or death, the Company shall pay the
Executive his or her unpaid Base Salary, accrued vacation, and other items
earned by and owed to the Executive through the Effective Date of Termination,
plus all other amounts to which the Executive is entitled under any compensation
plans of the Company at the time such payments are due, and the Company shall
have no further obligations to the Executive under this Agreement.

 

2.6                         Termination for Cause or by the Executive Other Than
for Good Reason.  If the Executive’s employment is terminated either: (i) by the
Company for Cause; or (ii) voluntarily by the Executive for a reason other than
that specified in Section 2.2(b) herein, the Company shall pay the Executive his
or her unpaid Base Salary, accrued vacation, and other items earned by and owed
to the Executive through the Effective Date of Termination, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company at the time such payments are due, and the Company shall have no further
obligations to the Executive under this Agreement.

 

2.7                         Notice of Termination.  Any termination of the
Executive’s employment by the Company for Cause or by the Executive for Good
Reason shall be communicated by Notice of Termination to the other party.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

Article 3.                                            Form and Timing of
Separation Benefits

 

3.1                         Form and Timing of Separation Benefits.  The
Separation Benefit described in Section 2.3(a) herein shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond ten (10) calendar days
from such date.  Subject to Sections 2.1 and 9.9(b), the Separation Benefits
described in Sections 2.3(b), 2.3(c) and 2.3(d) herein shall be paid in cash to
the Executive in a single lump sum on the sixtieth (60th) day following the
later to occur of (1) the Separation from Service by reason of the Qualifying
Termination and (2) the related Change in Control.  To the extent the payment of
any such Separation Benefits to which the Executive becomes entitled under this
Agreement as a result of an actual termination following a Change in Control is
deferred beyond the Executive’s Separation from Service (including by reason of
Section 9.9(b)), the Executive shall be entitled to interest on those amounts,
for the period the payment of such amounts is so deferred, with such interest to
accrue at the prime rate published by the Wall Street Journal as in effect on
the date of the Executive’s Separation from Service and to be paid in a lump sum
upon payment of such Separation Benefits.

 

9

--------------------------------------------------------------------------------


 

3.2                         Withholding of Taxes.  The Company shall withhold
from any amounts payable under this Agreement all federal, state, city, or other
taxes as legally shall be required.

 

Article 4.                                            Benefit Limit

 

4.1                         Benefit Limit.  In the event that any payments or
benefits to which the Executive becomes entitled in accordance with the
provisions of this Agreement (or any other agreement with the Company) would
otherwise constitute a parachute payment under Code Section 280G(b)(2), then
such payments and/or benefits will be subject to reduction to the extent
necessary to assure that the Executive receives only the greater of (i)  the
amount of those payments which would not constitute such a parachute payment or
(ii)  the amount which yields the Executive the greatest after-tax amount of
benefits after taking into account any excise tax imposed under Code
Section 4999 on the payments and benefits provided the Executive under this
Agreement (or on any other payments or benefits to which the Executive may
become entitled in connection with any change in control or ownership of the
Company or the subsequent termination of his or her employment with the
Company).

 

4.2                         Order of Reduction.  Should a reduction in benefits
be required to satisfy the benefit limit of Section 4.1, then the portion of any
parachute payment otherwise payable in cash to the Executive shall be reduced to
the extent necessary to comply with such benefit limit.  Should such benefit
limit still be exceeded following such reduction, then the number of shares
which would otherwise vest on an accelerated basis under each of the Executive’s
options or other equity awards (based on the amount of the parachute payment
attributable to each such option or equity award under Code Section 280G) shall
be reduced to the extent necessary to eliminate such excess, with such reduction
to be made in the same chronological order in which those awards were made.  If
additional reductions are necessary, the benefits under Section 2.3(g) shall be
reduced to the extent necessary to satisfy the benefit limit of Section 4.1.

 

4.3                         Resolution Procedures.  In the event there is any
disagreement between the Executive and the Company as to whether one or more
payments or benefits to which the Executive becomes entitled constitute a
parachute payment under Code Section 280G or as to the determination of the
present value thereof, such dispute will be resolved as follows:

 

(a)                            In the event the Treasury Regulations under Code
Section 280G (or applicable judicial decisions) specifically address the status
of any such payment or benefit or the method of valuation therefor, the
characterization afforded to such payment or benefit by the Regulations (or such
decisions) will, together with the applicable valuation methodology, be
controlling.

 

(b)                           In the event Treasury Regulations (or applicable
judicial decisions) do not address the status of any payment in dispute, the
matter will be submitted for resolution to independent auditors selected and
paid for by the Company.  The resolution reached by the independent auditors
will be final and controlling;

 

10

--------------------------------------------------------------------------------


 

provided, however, that if in the judgment of the independent auditors, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted by the independent
auditors, and the determination made by the Internal Revenue Service in the
issued ruling will be controlling.  All expenses incurred in connection with the
preparation and submission of the ruling request shall be paid by the Company.

 

(c)                            In the event Treasury Regulations (or applicable
judicial decisions) do not address the appropriate valuation methodology for any
payment in dispute, the present value thereof will, at the independent auditor’s
election, be determined through an independent third-party appraisal, and the
expenses incurred in obtaining such appraisal shall be paid by the Company.

 

Article 5.                                            The Company’s Payment
Obligation

 

5.1                         Payment Obligations Absolute.  The Company’s
obligation to make the payments and the arrangements provided for herein shall
be absolute and unconditional, and shall not be affected by any circumstances
including, without limitation, any offset, counterclaim, recoupment, defense, or
other right which the Company may have against the Executive or anyone else. 
All amounts payable by the Company hereunder shall be paid without notice or
demand.  Each and every payment made hereunder by the Company shall be final,
and the Company shall not seek to recover all or any part of such payment from
the Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

5.2                         Contractual Rights to Benefits.  This Agreement
establishes and vests in the Executive a contractual right to the benefits to
which he or she is entitled hereunder.  However, nothing herein contained shall
require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.

 

Article 6.                                            Term of Agreement

 

The current term of this Agreement extends through [                       ] and
shall be extended automatically for successive one (1) year extended terms,
unless the Company notifies the Executive in writing at least one hundred eighty
(180) days prior to the expiration of the current term or any extended term that
the Company elects not to extend the term.  If proper notice of the Company’s
election not to extend the term of this Agreement under this Article 6 is
provided, the then-current term of this Agreement will not be further extended,
and this Agreement will terminate at the end of the then-current term.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Agreement to the contrary, in the
event a Change in Control occurs during the original term or any extended term
of this Agreement, the term of this Agreement shall remain in effect for twenty
four (24) months after the month in which such Change in Control occurred.  In
addition, should a Qualifying Termination occur during the term of this
Agreement, this Agreement shall continue in effect until all of Executive’s
rights in respect of such termination have been satisfied.

 

Article 7.                                            Legal Remedies

 

7.1                         Dispute Resolution.  The Executive shall have the
right and option to elect to have any good faith dispute or controversy arising
under or in connection with this Agreement settled by litigation or
arbitration.  If arbitration is selected, such proceeding shall be conducted by
final and binding arbitration before a panel of three (3) arbitrators in
accordance with the rules and under the administration of the American
Arbitration Association.

 

7.2                         Payment of Legal Fees.  In the event that it shall
be necessary or desirable for the Executive to retain legal counsel and/or to
incur other costs and expenses in connection with the enforcement of any or all
of his or her rights under this Agreement, the Company shall pay (or the
Executive shall be entitled to recover from the Company) the Executive’s
attorneys’ fees, costs, and expenses in connection with a good faith enforcement
of his or her rights including the enforcement of any arbitration award, and any
such payment shall be made to the Executive as soon as administratively
practicable following the time at which the related expense was incurred.  This
shall include, without limitation, court costs and attorneys’ fees incurred by
the Executive as a result of any good faith claim, action, or proceeding,
including any such action against the Company arising out of, or challenging the
validity or enforceability of this Agreement or any provision hereof.  To the
extent that any payments or reimbursements pursuant to this Section 7.2 are
taxable to the Executive, any such payment or reimbursement shall be subject to
9.9 of this Agreement.

 

Article 8.                                            Successors

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or substantially all of the assets of
the Company by agreement to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.  Regardless of whether such
agreement is executed, this Agreement shall be binding upon any successor in
accordance with the operation of law and such successor shall be deemed the
“Company” for purposes of this Agreement.

 

12

--------------------------------------------------------------------------------


 

Article 9.                                            Miscellaneous

 

9.1                         Employment Status.  This Agreement is not, and
nothing herein shall be deemed to create, an employment contract between the
Executive and the Company or any of its subsidiaries.  Subject to the terms of
any employment contract between the Executive and the Company, the Executive
acknowledges that the rights of the Company remain wholly intact to change or
reduce at any time and from time to time his or her compensation, title,
responsibilities, location, and all other aspects of the employment
relationship, or to discharge him or her prior to a Change in Control (subject
to such discharge possibly being considered a Qualifying Termination pursuant to
Section 2.2).

 

9.2                         Entire Agreement.  This Agreement contains the
entire understanding of the Company and the Executive with respect to the
subject matter hereof and supersedes all prior oral and written agreements
between the parties hereto with respect to the subject matter hereof, [including
but not limited to, the Prior Agreement], which is terminated and no longer in
effect.  In addition, the payments provided for under this Agreement in the
event of the Executive’s termination of employment as provided herein shall be
in lieu of any separation benefits payable under any employment contract between
the Executive and the Company or any severance plan, program, or policy of the
Company to which he or she might otherwise be entitled.

 

Notwithstanding anything in this Section 9.2 to the contrary, and for purposes
of clarity, (1) the Company’s rights under its standard form of employment
agreement, which generally contains the Company’s rights with respect to any
trade secrets, confidentiality, inventions and arbitration, and any similar
agreements or policies, previously entered into between the Company and the
Executive, and (2) the Company’s and the Executive’s rights under that certain
Indemnification Agreement previously entered into between the Company and the
Executive, dated as of [                                ], are specifically not
integrated into this Agreement and shall continue in effect.

 

Notwithstanding any other provisions of this Agreement or in the Company’s
Severance Pay Plan, as the same may be amended from time to time (the “Severance
Plan”), to the contrary, in the event that the Executive is entitled to benefits
under the Severance Plan and also has a Qualifying Termination for purposes of
this Agreement, the Executive shall be entitled to the benefits under this
Agreement only and any installment payments to the Executive under the Severance
Plan shall immediately cease and terminate; provided, that in no event shall the
Executive’s benefits under this Agreement be subject to offset or reduction for,
or otherwise abrogate the Executive’s right to, any benefits received by the
Executive under the Severance Plan prior to the time the Executive has a
Qualifying Termination for purposes of this Plan.  To such extent, this
provision of this Section 9.2 constitutes an amendment of the Severance Plan as
to the Executive.

 

9.3                         Notices.  All notices, requests, demands, and other
communications hereunder shall be sufficient if in writing and shall be deemed
to have been duly given if delivered by hand or if sent by registered or
certified mail to the Executive at the last address he or she has filed in
writing with the Company or, in the case of the Company, at its principal
offices to the attention of the General Counsel.

 

9.4                         Execution in Counterparts.  This Agreement may be
executed by the parties hereto in counterparts, each of which shall be deemed to
be an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

 

13

--------------------------------------------------------------------------------


 

9.5                         Conflicting Agreements.  The Executive hereby
represents and warrants to the Company that his or her entering into this
Agreement, and the obligations and duties undertaken by him or her hereunder,
will not conflict with, constitute a breach of, or otherwise violate the terms
of, any other employment or other agreement to which he or she is a party,
except to the extent any such conflict, breach, or violation under any such
agreement has been disclosed to the Board in writing in advance of the signing
of this Agreement.

 

9.6                         Severability.  In the event any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of this Agreement, and this
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.  Further, the captions of this Agreement are not part of
the provisions hereof and shall have no force and effect.

 

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a Federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

 

9.7                         Modification.  No provision of this Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in writing and signed by the Executive and by the Company, as
applicable, or by the respective parties’ legal representatives or successors.

 

9.8                         Applicable Law.  To the extent not preempted by the
laws of the United States, the laws of California shall be the controlling law
in all matters relating to this Agreement without giving effect to principles of
conflicts of laws.

 

9.9                         Compliance with Code Section 409A.

 

(a)                                  It is intended that any amounts payable
under this Agreement shall either be exempt from or comply with Code
Section 409A (including the Treasury regulations and other published guidance
relating thereto) (“Code Section 409A”) so as not to subject the Executive to
payment of any additional tax, penalty or interest imposed under Code
Section 409A.  The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

 

(b)                                 If the Executive is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
the Executive’s Separation from Service, the Executive shall not be entitled to
the Separation Benefits described in Sections 2.3(b), 2.3(c) and 2.3(d) until
the earlier of (i) the date which is six (6) months after his or her Separation
from Service for any reason other than death, or (ii) the date of the
Executive’s death.  The provisions of

 

14

--------------------------------------------------------------------------------


 

this Section 9.9(b) shall only apply if, and to the extent, required to avoid
the imputation of any tax, penalty or interest pursuant to Code Section 409A. 
Any amounts otherwise payable to the Executive upon or in the six (6) month
period following the Executive’s Separation from Service that are not so paid by
reason of this Section 9.9(b) shall be paid as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).

 

(c)                            To the extent that any payments or reimbursements
pursuant to Sections 2.3(f) and 7.2 of this Agreement are taxable to the
Executive, any payment or reimbursement shall be paid to the Executive on or
before the last day of the Executive’s taxable year following the taxable year
in which the related expense was incurred.  Any such benefits or reimbursements
are not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits and reimbursements that the
Executive receives in any other taxable year.

 

9.10                  Legal Counsel.  Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.

 

[Remainder of page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

“COMPANY”

 

“EXECUTIVE”

 

 

 

Edwards Lifesciences Corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

[Name]

Title:

 

 

[Title]

 

16

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF GENERAL RELEASE AGREEMENT

 

[                      ] (“Executive”) provides this General Release Agreement
(this “Agreement”) to Edwards Lifesciences Corporation (the “Company”) pursuant
to Section 2.1 of the [Amended and Restated] Change-in-Control Severance
Agreement, by and between Executive and the Company, dated
[                      ] (the “C-I-C Agreement”), in exchange for those certain
separation benefits provided for in the C-I-C Agreement.

 

1.                                      Release by Executive.  Executive, on
Executive’s own behalf and on behalf of Executive’s descendants, dependents,
heirs, executors, administrators, assigns and successors, and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue the Company, its divisions, subsidiaries,
parents, or affiliated corporations, past and present, and each of them, as well
as its and their assignees, successors, directors, officers, stockholders,
partners, representatives, attorneys, agents or employees, past or present, or
any of them (individually and collectively, “Releasees”), from and with respect
to any and all claims, agreements, obligations, demands and causes of action,
known or unknown, suspected or unsuspected, arising out of or in any way
connected with Executive’s employment or any other relationship with or interest
in the Company or the termination thereof, including without limiting the
generality of the foregoing, any claim for severance pay, profit sharing, bonus
or similar benefit, pension, retirement, life insurance, health or medical
insurance or any other fringe benefit, or disability, or any other claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected resulting from any act or omission by or on the part of
Releasees committed or omitted prior to the date of this Agreement set forth
below, including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Family and Medical Leave Act, the California Fair Employment and
Housing Act, California Labor Code Section 132a, the California Family Rights
Act, or any other federal, state or local law, regulation, ordinance
constitution or common law (collectively, the “Claims”); provided, however, that
the foregoing release does not apply to any obligation of the Company to
Executive pursuant to any of the following: (1) Article 2 of the C-I-C
Agreement; (2) any equity-based awards previously granted by the Company to
Executive, to the extent that such awards continue after the termination of
Executive’s employment with the Company in accordance with the applicable terms
of such awards; (3) any right to indemnification that Executive may have
pursuant to the Company’s bylaws, its corporate charter or under any written
indemnification agreement with the Company (or any corresponding provision of
any subsidiary or affiliate of the Company) with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to Executive’s
service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (4) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; (5) any rights to continued medical and dental coverage that Executive
may have under COBRA; (6) any rights to payment of vested benefits that
Executive may have under any other benefit plan sponsored or maintained by the
Company.  In addition, this Agreement does not cover any Claim that cannot be so
released as a matter of applicable law.  Executive acknowledges and agrees that
Executive has received any and all leave and other benefits that Executive has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.

 

1

--------------------------------------------------------------------------------


 

2.                                      Acknowledgement of Payment of Wages. 
Except for accrued vacation (which the parties agree totals approximately
[        ] days of pay) and salary for the current pay period, Executive
acknowledges that Executive has received all amounts owed for Executive’s
regular and usual salary (including, but not limited to, any bonus, severance,
or other wages), and usual benefits through the date of this Agreement.

 

3.                                      Waiver of Civil Code Section 1542.This
Agreement is intended to be effective as a general release of and bar to each
and every Claim hereinabove specified.  Accordingly, Executive hereby expressly
waives any rights and benefits conferred by Section 1542 of the California Civil
Code and any similar provision of any other applicable state law as to the
Claims.  Section 1542 of the California Civil Code provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

 

Executive acknowledges that Executive may later discover claims, demands, causes
of action or facts in addition to or different from those which Executive now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms.  Nevertheless, Executive hereby waives, as
to the Claims, any claims, demands, and causes of action that might arise as a
result of such different or additional claims, demands, causes of action or
facts.

 

4.                                      ADEA Waiver.  Executive expressly
acknowledges and agrees that by entering into this Agreement, Executive is
waiving any and all rights or claims that Executive may have arising under the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”), which have
arisen on or before the date of execution of this Agreement.  Executive further
expressly acknowledges and agrees that:

 

Executive is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

 

Executive was given a copy of this Agreement on [                        ] and
informed that Executive had [twenty-one (21)/forty-five (45)] days within which
to consider this Agreement and that if Executive wished to execute this
Agreement prior to expiration of such [21/45]-day period, Executive agrees that
he or she voluntarily chose to do so.

 

Nothing in this Agreement prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

2

--------------------------------------------------------------------------------


 

Executive was informed that Executive has seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time.  Any revocation must be in writing and must be received by the General
Counsel of the Company during the seven-day revocation period.  In the event
that Executive exercises Executive’s right of revocation, neither the Company
nor Executive will have any obligations under this Agreement.

 

5.                                      No Transferred Claims.  Executive
represents and warrants to the Company that Executive has not heretofore
assigned or transferred to any person not a party to this Agreement any released
matter or any part or portion thereof.

 

6.                                      Miscellaneous.  The following provisions
shall apply for purposes of this Agreement:

 

(a)                                 Number and Gender.  Where the context
requires, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.

 

(b)                                 Section Headings.  The section headings of,
and titles of paragraphs and subparagraphs contained in, this Agreement are for
the purpose of convenience only, and they neither form a part of this Agreement
nor are they to be used in the construction or interpretation thereof.

 

(c)                                  Governing Law.  This Agreement, and all
questions relating to its validity, interpretation, performance and enforcement,
as well as the legal relations hereby created between the parties hereto, shall
be governed by and construed under, and interpreted and enforced in accordance
with, the laws of the State of California, notwithstanding any California or
other conflict of law provision to the contrary.

 

(d)                                 Severability.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

(e)                                  Modifications.  This Agreement may not be
amended, modified or changed (in whole or in part), except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto.

 

(f)                                   Waiver.  No waiver of any breach of any
term or provision of this Agreement shall be construed to be, nor shall be, a
waiver of any other breach of this Agreement.  No waiver shall be binding unless
in writing and signed by the party waiving the breach.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Arbitration.  Any controversy arising out
of or relating to this Agreement shall be submitted to arbitration in accordance
with the arbitration provisions of the C-I-C Agreement.

 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, and each counterpart, when executed, shall have the
efficacy of a signed original.  Photographic copies of such signed counterparts
may be used in lieu of the originals for any purpose.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.

 

EXECUTED this                  day of                  20      , at
                                             County,                     .

 

 

“EXECUTIVE”

 

 

 

 

 

[Name]

 

 

EXECUTED this                  day of                  20      , at
                                             County,                     .

 

 

 

“COMPANY”

 

 

 

[                                    ]

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

5

--------------------------------------------------------------------------------
